Case 1:20-cr-00015-PKC Document 42-2 Filed 05/29/20 Page 1 of 4




        ATTACHMENT B
     Case 1:20-cr-00015-PKC Document 42-2 Filed 05/29/20 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X         REQUEST TO BE FILED
                                             UNDER SEAL
UNITED STATES OF AMERICA,              :

          - v. -                       :     20 Cr. 15 (PKC)

VIRGIL GRIFFITH,                       :     AFFIRMATION IN SUPPORT
                                             OF APPLICATION FOR
                                       :     ISSUANCE OF AN EX PARTE
                      Defendant.             SUBPOENA PURSUANT TO
                                   :         RULE 17(c)
-----------------------------------X

     I, SEAN S. BUCKLEY, affirm under penalties of perjury

pursuant to 28 U.S.C. § 1746:

     1.     I am an attorney representing defendant Virgil

Griffith in the above-captioned case. I make this affirmation in

support of an application for an order for the issuance of ex

parte subpoenas, pursuant to Rule 17(c) of the Federal Rules of

Criminal Procedure, to compel production of certain documents.

     2.     I respectfully request that the attached subpoenas be

issued commanding the production of copies of certain documents

and records in the custody, possession and control of Verizon

Media and/or its successor companies “Oath – Verizon Media,” and

“Oath Inc.” Specifically, the persons upon whom the proposed

subpoenas will be served, and the material sought, are as

follows:

            TO:

            Oath - Verizon Media
            c/o Legal Compliance
     Case 1:20-cr-00015-PKC Document 42-2 Filed 05/29/20 Page 3 of 4



          22000 AOL Way
          Dulles, VA 20166

          AND

          Oath Inc.
          Custodian of Records
          22000 AOL Way
          Dulles, VA 20166

          FOR:

          A list of any and all IP addresses associated with the
          email address dprk.un@verizon.net, and any logs or
          similar records of access to the email address
          dprk.un@verizon.net, for the period from November 1,
          2018 to October 30, 2019.

     3.   Rule 17(c) provides that a court may direct that

books, papers, documents or objects designated in the subpoena

be produced “in court before trial or before they are to be

offered into evidence.    When the items arrive, the court may

permit the parties and their attorneys to inspect all or part of

them.”

     4.   The requested records will be important in developing

Mr. Griffith’s defense in this matter and will therefore assist

counsel in preparing for Mr. Griffith’s case for trial.

     5.   I am requesting to file this ex parte, in camera, and

under seal because it would prejudice Mr. Griffith to reveal to

the government strategic judgments related to the fact

investigation of Mr. Griffith’s defense.

     6.   Therefore, I respectfully request that the attached ex

parte subpoenas be made returnable by 9 a.m. on April 30, 2020,

                                   2
Case 1:20-cr-00015-PKC Document 42-2 Filed 05/29/20 Page 4 of 4
